NOTICE OF ALLOWANCE
This Office Action is with regard to the most recent papers filed 2/15/2022.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 11, and 20, each of the instant claims presents a testing system for a time aware shaper device where it is first confirmed that traffic is being blocked using a first configuration, then a second configuration is transmitted with a time of transmission (T1) and a time of traffic being received (T2) being used to calculate a response time for device to change a gate control list from the first configuration to a second configuration.  In the Office Action mailed 11/15/2021, Jiang in view of Gunther, Hackel, and Marce were applied, where none of the references, alone or in combination, appear to fairly teach or suggest the use of T1 and T2 to calculate a response time to change a gate control list from a first configuration to a second configuration in a traffic shaper device.  Further, no other prior art of record corrects the deficiencies of Jiang, Gunther, Hackel, or Marce.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444